DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The argument that all the inventions should be examiner together because the inventions having similar limitations is not persuasive because any apparatus system comprising a heating unit as claimed can be used in many process including a hydrocarbon separation processes or a coking process and searching/examining all the inventions in all different processes/systems is a burner on the examiner.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The word “may” in line 6 of claim 61 renders the claim indefinite because it is unclear whether the limitation(s) following the word “may” are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 61-70, 72, 73, 77 and 80-88 are rejected under 35 U.S.C. 102(b) as being anticipated by Malone et al. (WO-2017086985 A1) 
Regarding Claim 61, Malone discloses a beat treating system comprising: a conduit having a least one component section, said at least one component section at least partially constructed of conductive material facilitating heat transfer [see Figs. 1 and 3, Pg. 21 Lns. 1-20, and 31-32, Pg. 22 Lns. 1-7, Pg. 24 Lns. 22-301; said conduit having a first end, a second end and an intermediate portion there between which may selectively include at least a portion of said heal conductive material portion of said conduit [see Figs. 1, and 3, Pg. 21 Lns. 1-20, and 31-32, Pg. 22 Lns. 1-7, Pg. 24 Lns. 22-30, and Pg. 27 Lns. 2-91; said heat conductive portion of said conduit having a maximum temperature of 459-535 C and a maximum pressure of 46- 300 psi(g), [since the structure of the conduit disclosed in Malone appears to be capable of operating at the recited temperature and pressure, see Fig. 1, Pg. 21 Lns. 1-20, and 31-32, Pg. 22 Lns. 1-7, Pg. 24 Lns. 22-30, and Pg. 27 Lns. 2-9, end 27-32, end Pg. 28 Lns. 1-13]; and said intermediate portion of said conduit being sized and shaped so as to maintain a continuous and near-uniform tow of said starting material see Fig. 1. and 3. Abstract, Pg. 21 Lns. 1-20, and 31-32, Pg. 22 Lns. 1-7, Pg. 24 Lns. 22-30, and Pg. 27 Lns. 2-9, and 27-32, and Pg. 28 Lns. 1-13].
Exparte Thibault, 164 USPQ 666, 667 (Bd.App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intendedoperation are of no significance in determining patentability of the apparatus claim. 
Regarding Claim 62, Malone discloses the heat treating system of claim 61, wherein said intermediate portion of said conduit further comprises a reactor section. See Figs. 1, and 3, Abstract, Pg. 21 Lns. 1-20, and 31-32, Pg. 22 Lns. 1-7, Pg. 24 Lns. 22-30, and Pg. 27 Lns. 2-9. and 27-32.
Regarding Claim 63, Malone discloses the heat treating system of claim 61, wherein said heat conductive section further comprises a heating section (see Figs. 1 and 3, Abstract, Pg. 21 Lns. 1-20, and 31-32, Pg. 22 Lns. 1-7, Pg. 24 Lns. 22-30, Pg, 26 Lns. 1-10, and Pg. 27 Lns. 2-9, and 27-32),
Regarding Claim 64, Malone discloses the heat (resting system of claim 63, wherein said heating section is inductively heated (see Fig. 1, and 3, Abstract, Pg. 21 Lns. 1-20, and 31-32, Pg. 22 Lns. 1-7, Pg. 24 Lns. 22-30, Pg. 26 Lns. 1-10, and Pg. 27 Lns. 2-9, and 27-32).

Regarding Claim 65, Malone discloses that heat treating system of claim 63. wherein said heating section is an elongated coiled conduit (see Fig. 1, and 3, Abstract, Pg. 21 Lns. 1-20, and 31-32, Pg. 22 Lns. 1-7, and 19-22, Pg. 24 Lns. 22-30, Pg. 26 Lns. 1-10, and Pg. 27 Lns. 2-9, and 27-32).

Regarding Claim 67. Malone discloses the heat treating system of claim 62, wherein said reactor section further comprises at least one retention vessel for maintaining said starting material at a near-constant temperature (see Fig. 1, Pg. 21 Lns. 1-20, Pg. 26 Lns, 1-10, and Pg. 27 Lns. 2-9, and 27-32).
Regarding Claim 68, Malone discloses the heat treating system of claim 62, wherein said reactor section further comprises at least one retention vessel for maintaining near-uniform flow of said starting material therethrough (see Fig. 1, Pg. 21 Lns. 1-20, Pg. 26 Lns. 1-10, and Pg. 27 Lns. 2-9, and 27-32).
Regarding Claim 69, Malone discloses the heat treating system of claim 62. wherein said reactor section further comprises a plurality of vessels (see Fig. 1, and Pg. 21 Lns. 1-20).
Regarding Claim 70, Malone discloses the heat treating system of claim 62, wherein said reactor section further comprises at least one vessel of elongated, cylindrical shape (see Fig. 1, and Pg. 21 Lns. 1-20).
Regarding Claim 72, Malone discloses the heat treating system of claim 62, further comprising a space for collection of non-condensable gasses, [since the fired or precision heater disclosed in Malone appears to include structure or space for collection of non-condensable gasses, see Fig. 1, Pg. 20 Lns. 27-32, and Pg 21 Lns. 1-8).
Regarding Claim 73, Malone discloses the heat treating system of claim 61, further comprising a heat exchanger for exchanging thermal energy from said combined stream to said starting material prior to introduction to said conduit, [since the recycle or combined 
Regarding Claim 77, Malone discloses the heat treating system of claim 61 wherein said near-constant temperature is within the range of plus or minus 30 G, [since the structure of the tubular reactor disclosed in Malone appears to be capable of operating at the recited temperature, see Fig. 1, Abstract, Pg. 21 Lns. 1-20, and Pg. 27 Lns. 2-9).
Regarding Claim 80, Stone discloses a distillation system for the derivation of pitch having no more than 0.7% mesophase content from petroleum-based decant oil to obtain an increase in pitch yield of at least 25%, said distillation system comprising: the heat treating system of claim 61 for receiving and treating said petroieum-based decant oil to derive pitch therefrom, [since the structure of the heaters and tubular reactor disclosed in Stone appears to be capable of operating at a temperature and pressure to limit the recited mesophase formation, and obtaining the recited pitch yield, see Fig. 1, Abstract, Pg. 21 Lns. 1-20, and Pg. 24 Lns. 22-25); and at ieast one distillation column in fluid communication with said heat treating system for receiving and fractioning said heat treated petroleum-based decant oil into component fractions including pitch, [since the structure of the first, second, third, arid fourth flash vessels or distillation system disclosed in Stone appears to be capable of operating at the recited limiting the recited mesophase formation, and obtaining the recited pitch yield, see Fig. 1, Abstract, Pg. 9 Lns. 20-23, Pg. 21 Lns. 1-20, and Pg, 24 Lns. 22-25).

Regarding Claim 81, Stone discloses the distillation system of claim 80 further comprising a plurality of flash vessels or distillation columns [see Fig. 1, Pg. 9 Lns. 20-23, and Pg. 21 Lns. 1-20).

Regarding Claim 82, Stone discloses the distillation system of claim 81, wherein at ieast one of said distillation columns further comprises a flash dlstiiiation [see Fig. 1, Pg. 9 Lns. 20-23, and Pg. 21 Lns. 1-20J.

Regarding Claim 83, Stone discloses the distillation system of ciaim 80, wherein said decant oil is recirculated to said heat treatment system subsequent to the removal of said pitch in said distillation column [see Fig. 1, Pg. 20 Lns, 27-32, and Pg. 21 Lns. 1-20).

Regarding Claim 84, Malone discloses a distillation system for the derivation of pitch having no more than 0.7% mesophase content from coal tar-based heavy distillate oil to obtain a pitch yield of at least 15%, said distillation system comprising: at least one distillation column for receiving and fractionation coal tar into component fractions including pitch and coal tar-based heavy distillate oil [sea Fig. 1, Pg. 9 Lns. 20-23, Pg. 20 Lns. 27-32, Pg. 21 Lns. 1-20, Pg. 24 Lns. 29-32, and Pg. 25 Lns. 1-2]; and the heat treating system of claim 61 in fluid communication with said at least one distillation column system for receiving and treating said coal tar-based heavy distillate oil to derive pitch therefrom (see Fig. 1, Pg. 9 Lns. 20-23, Pg. 20 Lns. 27-32, Pg. 21 Lns. 1-20, Pg. 24 Lns. 29-32, and Pg. 25 Lns. 1-2).
It is reminded that claim 84, drawn to an apparatus system which includes a mannerof operating disclosed system, neither the manner of operating a disclosed device nor material orarticle worked upon further limit an apparatus claim. Said limitations do not differentiateapparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do nothave a patentable weight in an apparatus claim. See Exparte Thibault, 164 USPQ 666, 667 (Bd.
Regarding Claim 85, Malone discloses the distillation system of claim 84 further comprising a plurality of flash vessels or distillation columns [see Fig, 1, Pg. 9 Lns. 20-23. end Pg. 21 Lns. 1-20).
Regarding Claim 86. Malone discloses the distillation system of claim 85, wherein at least one of said distillation columns 15 further comprises a flash distillation [see Fig. 1, Pg. 9 Lns. 20-23, and Pg. 21 Lns. 1-20].

Regarding Claim 87, Malone discloses the distillation system of claim85, wherein at least one of said distillation column further comprises a dehydrator, [since the structure of the flash vessels or distillation columns disclosed in Malone is indistinguishable from the recited dehydrator, and would appear to remove water from the cutlet stream from the reactor, see Fig. 1, Pg. 9 Lns. 20-23, and Pg. 21 Lns. 1 -20).

Regarding Claim 88, Stone discloses the distillation system of claim 84, wherein said coal tar-based heavy distillate oil is recirculated to said heat treatment system subsequent to the removal of said pitch in said distillation column [see Fig, 1, Abstract, Pg. 20 Lns 27-32, Pg. 21 Lns. 1-2Q, and Pg. 24 Lns. 22-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 74-76, 78, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al. (WO-2017086985 A1). 
The system of Malone is as discussed above. 

Regarding Claim 74, Malone discloses the heat treating system of claim 89. Malon fails to explicitly disclose the heat treating system, wherein said plurality of vessels further comprises a first and second vessel and said first vessel is sized with a larger capacity than said second vessel, it is submitted that the first and second reactors disclosed in Malone are considered Indistinguishable from the recited first and second vessels, and appear to be capable of including first reactor or vessel with a larger capacity than said second reactor or vessel (see Fig. 1, and Pg. 21 Lns. 1-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Malone, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable first vessel sized with a larger capacity than said second vessel involves only routine skill in the art, for the purpose of including desired first and second reactors or vessels in the heating system, and thereby enhance the formation of an effective pitch in the heat treating system (see Fig. 1, and Pg. 21 Lns. 1-20). 
Regarding Claim 75, Malone discloses the heat treating system of claim 74. Stone fails to explicitly disclose the beat treating system, wherein said second vessel is minimally sized, it is submitted that the second reactor disclosed in Malone are considered indistinguishable from the recited second vessel, and appears to be capable of being minimally sized (see Fig. 1, and Pg. 21 Lns. 1-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stone, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable minimally sized second vessel involves only routine skill in the art, for the purpose of including a desired second reactor or vessel in the heating system, and thereby enhance the formation of an effective pitch in the heat treating system (Fig. 1, and Pg. 21 Lns. 1-20). It is reminded that claims 61-88 drawn to an apparatus Exparte Thibault, 164 USPQ 666, 667 (Bd

Regarding Claim 76, Malone discloses the heat treating system of claim 68. Malone fails to explicitly disclose the heat treating system, wherein said vessel is elongated and has a length to diameter ratio of 10:1 or greater, it is submitted that the first reactor disclosed in Stone is considered indistinguishable from the recited vessel, and appears to be capable of being elongated and having a length to diameter ratio of 10:1 or greater (see Fig. 1, and Pg. 21 Lns. 1-20).  It would have been obvious to one of ordinary skill In the art at the time the invention was made to modify Malone, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable vessel elongated and having a length to diameter ratio of 10:1 or greater involves only routine skill in the art, for the purpose of including a desired reactor or vessel in the heating system, and thereby enhance the formation of an effective pitch in the heat treating system (see Fig. 1, and Pg. 21 Lns. 1-20).
Regarding Claim 78, Malone discloses the heat treating system of claim 76. Stone fails to explicitly disclose wherein said near-constant temperature is within the range of plus or minus IOC. if is submitted that the temperature in that thermal reactor disclosed in Malone is considered indistinguishable from the recited temperature, and appears to be capable of being a near-constant temperature is within the range of plus or minus 10oC (see Fig. 1, Abstract, Pg. 21 Lns. 1-20, Pg. 26 Lns. 30-32, and Pg. 27 Lns. 1-9), It would have been obvious to one of oC involves only routine skill in the art, for the purpose of utilizing a desired temperature to form a pitch product in a reactor or vessel, and thereby enabling an effective recovery or yield of pitch and pitch coking value in flash vessels [Stone Fig. 1, Abstract Pg. 21 Lns. 1-20, Pg. 26 Lns. 30-32, and Pg. 27 Lns. 1-9]. It is reminded that claims 61-88 drawn to an apparatus system which includes a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Exparte Thibault, 164 USPQ 666, 667 (Bd

Regarding Claim 79, Stone discloses the heat treating system of claim 76. Malone fails to explicitly disclose the heat treating system, wherein said near-constant temperature is plus or minus 5 C. it is submitted that the temperature in the thermal reactor disclosed in Stone are considered indistinguishable from the recited temperature, and appear to be capable of being a near-constant temperature plus or minus 5 C [see Fig. 1, Abstract, Pg. 21 Lns. 1-20, Pg. 26 Lns. 30-32, and Pg. 27 Lns. 1-9). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Malone, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable near-constant temperature within the range of plus or minus 5o C involves only routine skill in the art, for the purpose of utilizing a desired temperature to form a pitch product in a reactor or vessel, and thereby Exparte Thibault, 164 USPQ 666, 667 (Bd App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim. 


Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Malone as applied to claim 62 above, and further in view of  Gayatri Vidya Parishad College of Engineering (hereinafter Gayatri).

Regarding Claim 71, Malone discloses the heat treating system of claim 62. Stone fails to explicitly disclose the heat treating system wherein said reactor section further comprises an Inert atmosphere. Gayatri teaches that it is known in the art to utilize a reactor having an inert atmosphere to yield a coal tar pitch having a softening point of 60 to 85 C [see Paras. 0020, and 0034]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stone with the teaching of Gayatri, for the purpose of including an inert atmosphere in the reactor section, and thereby enhancing the yield of pitch with a desired softening point [sea Exparte Thibault, 164 USPQ 666, 667 (Bd App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/TAM M NGUYEN/            Primary Examiner, Art Unit 1771